On Motion for Rehearing.
This'case is before us on appellant’s motion for rehearing, in which only one point is stressed, and that the fact that the evidence is insufficient to support the verdict, and in deference to the insistence of appellant’s counsel we have again carefully reviewed the facts and regret our inability to agree with the contention.
The owner of the property testified that he had just driven from another filling sta; tion to the one where he dropped his pocketbook, and that he had the poeketbook in his hip pocket, wrapped up in his handkerchief, and that at the Soledad station he drew his handkerchief out of his pocket. Mrs. Waters was sitting in her automobile a short distance away, and says she saw the pocketbook, which she at first thought was a knife case, lying just behind and at the feet of the alleged owner, and just about the time she saw it the appellant came úp, and first pushed it to one side, and then picked it up and moved rapidly away. Her identification of him was positive, and, notwithstanding the fact that the appellant and some of his relatives testified to an alibi, the jury saw fit to believe her when she said she knew he was the party.
The motion for rehearing is overruled.